Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a manufacturing apparatus and method in which a substrate having a first laminate on a first side and a second laminate on a second side is conveyed, is measured by a measurement unit and is marked on one side, a detection unit to detect the mark, and an arithmetic mean unit that obtains physical properties of the first side at a first position and second side and defines a position substantially the same as the first based on the mark as a reference.

	While prior art exists disclosing knowledge in the art of double sided elongated substrate lamination systems and methods with measurements of physical characteristics of the lamination of each side (see JP2001003167A, as cited in IDS) and elongated substrate lamination systems and methods with measurement of physical properties and marking of defects detected (see US 20140166989 to Ma and US 20180066361 to Nara), none of the prior art teaches nor suggests the system and method containing an arithmetic mean unit that uses a single side property and double laminated film property to define a second measurement position substantially the same as the first with the mark as a reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JASON BERMAN/Primary Examiner, Art Unit 1794